Citation Nr: 1638565	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability to include as secondary to her service-connected bilateral foot condition.

2. Entitlement to service connection for a respiratory condition to include chronic bronchitis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service in the United States Army from May 1978 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development in September 2011 and again in November 2013, and this case has now been returned to the Board for further adjudication.

Although the issue of entitlement to service connection for calluses of the bilateral feet, claimed as plantar warts was also remanded to the AOJ in the November 2013 Board remand decision, service connection was later granted in a January 2014 AOJ decision.  Accordingly, that issue is no longer before the Board.

Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, because a review of the claims file reveals that the Veteran has claimed chronic bronchitis and has been diagnosed with mild COPD, the Board has re-characterized the Veteran's claim to account for any overlapping respiratory symptoms.

The Veteran testified before the undersigned Veterans Law Judge at a personal hearing in January 2012.  A transcript of that hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran's claim for service connection for a low back disability and a respiratory disorder were last remanded to the AOJ in November 2013.  This examination report directed the AOJ to collect any outstanding VA treatment records and provide the Veteran with VA examinations including etiology opinions for her low back condition and chronic bronchitis.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

First, addressing the Veteran's low back claim, a review of the record reveals that in June 2016 brief submitted by her representative, the Veteran raised the argument that her low back condition is secondary to or aggravated by her service-connected bilateral foot condition.  This argument was previously raised by the Veteran at her December 2013 VA examination, and is noted in the resulting examination report.  Specifically, the Veteran indicated that often walks on her toes due to her bilateral foot condition, and that this condition causes her back pain.  Although an addendum opinion addressing this theory of entitlement to service connection was provided in a May 2014 VA examination report, a review of that opinion reveals that it is inadequate because it does not provide sufficient rationale for its conclusion that the Veteran's altered gait due to her bilateral foot condition does not aggravate her low back condition.  Specifically, the examiner concludes that the Veteran' low back condition cannot be caused by or aggravated by altered gait "but is more likely the result of normal aging."  While this rationale supports the first prong of secondary service connection, it does not address the second prong of service connection because without further explanation, the fact that the underlying cause of the Veteran's low back condition is the result of normal aging does not bear on whether the Veteran's altered gait due to her service-connected bilateral foot condition aggravates her low back condition.  See 38 C.F.R. § 3.310 (2015).  Accordingly, remand of this claim is required for provision of a new addendum opinion.

As for the Veteran's respiratory claim, a VA examination was conducted in December 2013 and a negative etiology opinion was provided.  However, the opinion provided was based on an inaccurate factual predicate since it indicated that the Veteran did not have any post-service treatment until 2008, and a review of the claims file reveals that the Veteran was diagnosed with chronic bronchitis as early as January 2005.  In fact the VA examiner failed to address the January 2005 diagnosis of chronic bronchitis at all, and this diagnosis was based on radiological findings supporting both "acute and chronic bronchitis."  Although the examiner does explain that the Veteran has COPD that is caused by her history of smoking which may provide the basis for her respiratory symptoms, the Veteran's January 2005 post-service treatment records reveal that the Veteran was diagnosed with both COPD and chronic bronchitis.  Accordingly, remand of this claim is required for provision of an addendum opinion considering this evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain any of the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Return the Veteran's claims file to the examiner who conducted the December 2013 low back examination and completed the May 2014 examination report so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. December 2013 VA examination report
ii. May 2014 addendum opinion

c. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition is proximately due to or the result of her service-connected bilateral foot condition.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition is aggravated beyond its natural progression by her service-connected bilateral foot condition.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Return the Veteran's claims file to the examiner who conducted the December 2013 respiratory disorder examination and completed the May 2014 examination report so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the examiner's should specifically consider the following:

i. The Veteran's January 2005 private treatment records with Dr. S.C. and Dr. J.A. diagnosing the Veteran with chronic bronchitis and COPD.

c. After reviewing the evidence described above, the examiner should provide the following opinion:

i. The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's chronic bronchitis: (1) had onset in service; or (2) is otherwise etiologically related to the Veteran's active military service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




